Exhibit 10.5

EXECUTION COPY

 

 

OMNIBUS TRANSFER AND TERMINATION AGREEMENT

Dated as of November 2, 2011

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     3   

Section 1.01

   Defined Terms      3   

Section 1.02

   1995 Trust Termination Date      3   

Section 1.03

   Concurrent Transactions      4   

ARTICLE II CONVEYANCE OF DEALER NOTES AND OTHER ASSETS

     4   

Section 2.01

   Conveyance of Dealer Notes      4   

Section 2.02

   Intention of Parties      5   

ARTICLE III ADDITIONAL AGREEMENTS

     5   

Section 3.01

   Deposits Into Trust Accounts      5   

Section 3.02

   Servicer Report      5   

Section 3.03

   Protection of Right, Title and Interest      5   

Section 3.04

   Enforcement of Surviving Repurchase and Indemnity Provisions of 1995 Trust
Documents      6   

ARTICLE IV TERMINATION OF AGREEMENTS

     6   

Section 4.01

   Termination of Collateral Certificates      6   

Section 4.02

   Termination of 1995 Intercompany Note      7   

Section 4.03

   Termination of 1995 Interest Deposit Agreement      7   

Section 4.04

   Termination of 2009 Backup Servicing Agreement      7   

ARTICLE V MISCELLANEOUS PROVISIONS

     7   

Section 5.01

   Amendment      7   

Section 5.02

   Severability of Provisions      7   

Section 5.03

   Counterparts      8   

Section 5.04

   Merger and Integration      8   

Section 5.05

   Notices      8   

Section 5.06

   Headings and Cross-references      8   

Section 5.07

   Governing Law      8   

Section 5.08

   Further Assurances      8   

Section 5.09

   Waivers; Authorizations      8   

Section 5.10

   Limitation of Liability of 2011 Owner Trustee      9   

Section 5.11

   Limitation of Liability of the 1995 Trust Trustee and 2011 Indenture Trustee
     9   



--------------------------------------------------------------------------------

OMNIBUS TRANSFER AND TERMINATION AGREEMENT

This OMNIBUS TRANSFER AND TERMINATION AGREEMENT (this “Agreement”) is made as of
this 2nd day of November, 2011, by and among Navistar Financial Corporation, a
Delaware corporation, (“NFC”), Navistar Financial Securities Corporation, a
Delaware corporation (“NFSC”), Navistar, Inc., a Delaware corporation
(“Navistar”), The Bank of New York Mellon (f/k/a The Bank of New York, “BNYM”),
in its capacity as 1995 Trust Trustee and 2011 Indenture Trustee (each as
defined below), Wells Fargo Bank, National Association (“Wells Fargo”), in its
capacity as 2009 Backup Servicer (as defined below), and Navistar Financial
Dealer Note Master Owner Trust II, a Delaware statutory trust (the “Issuing
Entity”).

RECITALS

WHEREAS, NFC and NFSC are parties to that certain Purchase Agreement, dated as
of June 8, 1995 (as amended, supplemented or otherwise modified from time to
time, the “1995 Purchase Agreement”);

WHEREAS, NFC, NFSC, as Seller, and BNYM, as trustee (the “1995 Trust Trustee”)
are parties to that certain Pooling and Servicing Agreement, dated as of June 8,
1995 (as amended, supplemented or otherwise modified from time to time, the
“1995 Pooling and Servicing Agreement”);

WHEREAS, NFC, NFSC and the 1995 Trust Trustee are parties to that certain Series
2004-1 Supplement to the 1995 Pooling and Servicing Agreement, dated as of
June 10, 2004 (as amended, supplemented or otherwise modified from time to time,
the “2004-1 PSA Supplement”), pursuant to which an Investor Certificate (the
“2004 Collateral Certificate”) was issued to the 2004 Trust (as defined below);

WHEREAS, NFC, NFSC and the 1995 Trust Trustee are parties to that certain Series
2011-1 Supplement to the 1995 Pooling and Servicing Agreement, dated as of the
date hereof (as amended, supplemented or otherwise modified from time to time,
the “2011-1 PSA Supplement”), pursuant to which an Investor Certificate (the
“2011 Collateral Certificate”) was issued to the Issuing Entity;

WHEREAS, NFC, NFSC, the 1995 Trust Trustee and Wells Fargo, as backup servicer
(the “2009 Backup Servicer”), are parties to that certain Backup Servicing
Agreement, dated as of November 10, 2009 (as amended, supplemented or otherwise
modified from time to time, the “2009 Backup Servicing Agreement”);

WHEREAS, NFC and NFSC are parties to that certain Amended and Restated Master
Revolving Credit Agreement and the related Amended and Restated Master Revolving
Note, each dated as of June 8, 1995 (as amended, supplemented or otherwise
modified from time to time, the “1995 Intercompany Note”);

WHEREAS, NFC, Navistar and the 1995 Trust Trustee are parties to that certain
Interest Deposit Agreement, dated as of June 8, 1995 (as amended, supplemented
or otherwise modified from time to time, the “1995 Interest Deposit Agreement”
and, together with the 1995 Purchase Agreement, the 1995 Pooling and Servicing
Agreement, the 2004-1 PSA Supplement, the 2011-1 PSA Supplement, the 2009 Backup
Servicing Agreement, and the 1995 Intercompany Note, the “1995 Trust
Documents”);

 

1



--------------------------------------------------------------------------------

WHEREAS, the Navistar Financial Dealer Note Master Owner Trust, a Delaware
statutory trust (the “2004 Trust”), and BNYM, as indenture trustee (the “2004
Indenture Trustee”), are parties to that certain Indenture, dated as of June 10,
2004 (as amended, supplemented or otherwise modified from time to time, the
“2004 Indenture”), pursuant to which the 2004 Trust has issued notes (the “2004
Notes”), certain of which remain outstanding;

WHEREAS, NFSC and Deutsche Bank Trust Company Delaware, as owner trustee (the
“2004 Owner Trustee”), are parties to that certain Master Owner Trust Agreement,
dated as of June 10, 2004 (as amended, supplemented or otherwise modified from
time to time, the “2004 Trust Agreement”);

WHEREAS, the 2004 Trust, NFC and the 2004 Indenture Trustee are parties to that
certain Administration Agreement, dated as of June 10, 2004 (as amended,
supplemented or otherwise modified from time to time, the “2004 Administration
Agreement” and, together with the 2004 Indenture and the 2004 Trust Agreement,
the “2004 Trust Documents”);

WHEREAS, NFC and NFSC are parties to that certain Purchase Agreement, dated as
of the date hereof (as amended, supplemented or otherwise modified from time to
time, the “2011 Purchase Agreement”);

WHEREAS, NFC, NFSC and the Issuing Entity are parties to that certain Pooling
and Servicing Agreement, dated as of the date hereof (as amended, supplemented
or otherwise modified from time to time, the “2011 Pooling and Servicing
Agreement”);

WHEREAS, Issuing Entity and BNYM, as indenture trustee (the “2011 Indenture
Trustee”), are parties to that certain Indenture, dated as of the date hereof
(as amended, supplemented or otherwise modified from time to time, the “2011
Indenture”), pursuant to which the Issuing Entity has and will issue certain
notes;

WHEREAS, NFSC and Deutsche Bank Trust Company Delaware, as owner trustee (the
“2011 Owner Trustee”), are parties to that certain Trust Agreement, dated as of
the date hereof (as amended, supplemented or otherwise modified from time to
time, the “2011 Trust Agreement”);

WHEREAS, the Issuing Entity, NFC and the 2011 Indenture Trustee are parties to
that certain Administration Agreement, dated as of the date hereof (as amended,
supplemented or otherwise modified from time to time, the “2011 Administration
Agreement”);

WHEREAS, NFC, Navistar and the 2011 Indenture Trustee are parties to that
certain Interest Deposit Agreement, dated as of the date hereof (as amended,
supplemented or otherwise modified from time to time, the “2011 Interest Deposit
Agreement”);

WHEREAS, NFC and NFSC are parties to that certain Amended and Restated Master
Revolving Credit Agreement and the related Amended and Restated Master Revolving
Note, each dated as of the date hereof (as amended, supplemented or otherwise
modified from time to time, the “2011 Intercompany Note”);

 

2



--------------------------------------------------------------------------------

WHEREAS, NFC, NFSC, the Issuing Entity and Wells Fargo, as backup servicer (the
“2011 Backup Servicer”), are parties to that certain Backup Servicing Agreement,
dated as of the date hereof (as amended, supplemented or otherwise modified from
time to time, the “2011 Backup Servicing Agreement” and, together with the 2011
Purchase Agreement, the 2011 Pooling Agreement, the 2011 Indenture, the 2011
Trust Agreement, the 2011 Administration Agreement, the 2011 Interest Deposit
Agreement, and the 2011 Intercompany Note, the “2011 Trust Documents” and,
together with the 1995 Trust Documents and the 2004 Trust Documents, the
“Transaction Documents”);

WHEREAS, subject to the terms hereof and the Transaction Documents, upon payment
in full of all outstanding 2004 Notes, the parties desire to terminate the
2004-1 PSA Supplement and the 2004 Collateral Certificate and the 2011-1 PSA
Supplement and the 2011 Collateral Certificate and transfer all of the Dealer
Notes and certain other assets held by the 1995 Trust to the 2011 Trust.

NOW, THEREFORE, in consideration of the foregoing, other good and valuable
consideration and the mutual terms and covenants contained herein, the parties
hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the respective meanings assigned them in the 1995 Pooling and
Servicing Agreement or, if not defined therein, in Part I of Appendix A to the
2011 Pooling and Servicing Agreement. All references herein to “the Agreement”
or “this Agreement” are to this Omnibus Transfer and Termination Agreement as it
may be amended, supplemented or modified from time to time, and all references
herein to Articles, Sections and subsections are to Articles, Sections or
subsections of this Agreement unless otherwise specified.

Section 1.02 1995 Trust Termination Date. The 1995 Trust Termination Date shall
mean the close of business on the last day of the Monthly Period in which each
of the following conditions has been satisfied:

(a) All outstanding 2004 Notes shall have been paid in full and the 2004
Indenture and the other 2004 Trust Documents shall have been terminated;

(b) NFC shall have delivered to each of the parties to this Agreement not less
than 10 days’ prior written notice of the date on which the 1995 Trust
Termination Date is to occur;

(c) NFC shall have filed the financing statements required under Section 3.03;

 

3



--------------------------------------------------------------------------------

(d) NFC shall have delivered an Opinion of Counsel to the Indenture Trustee and
each Rating Agency with respect to the perfection of the conveyance hereunder of
the Dealer Notes to the Issuing Entity; and

(e) Each of NFC and NFSC shall have delivered to each of the other parties to
this Agreement an officer’s certificate certifying that each of the foregoing
conditions has been satisfied.

Section 1.03 Concurrent Transactions. Each of the transactions specified in
Section 2.01 and Article IV shall be deemed to have occurred concurrently as of
the 1995 Trust Termination Date.

ARTICLE II

CONVEYANCE OF DEALER NOTES AND OTHER ASSETS

Section 2.01 Conveyance of Dealer Notes.

(a) On the 1995 Trust Termination Date, the 1995 Trust Trustee, on behalf of the
1995 Trust, does hereby transfer, assign and otherwise convey to the Issuing
Entity, without recourse, all right, title and interest of the 1995 Trust
Trustee and the 1995 Trust in and to:

(i) all Dealer Notes held by the 1995 Trust Trustee on behalf of the 1995 Trust
as of such date, all monies due (including accrued finance charges) or to become
due with respect thereto and all proceeds (as defined in Section 9-102 of the
UCC) of such Dealer Notes;

(ii) the security interests in the Financed Vehicles related to such Dealer
Notes granted by the related Dealers to secure their respective obligations
under such Dealer Notes and any accessions to such security interests;

(iii) any Insurance Proceeds related to such Dealer Notes;

(iv) all funds on deposit, including any investments, in the Collections
Account, the Excess Funding Account, the Servicer Transition Fee Account, and
the Interest Deposit Account, each as defined in the 1995 Pooling and Servicing
Agreement (the “1995 Trust Accounts”);

(v) the surviving provisions of the 1995 Pooling and Servicing Agreement,
including the right of the 1995 Trust Trustee to cause the Seller to repurchase
Dealer Notes under certain circumstances pursuant to Sections 2.06 and 2.07 of
the 1995 Pooling and Servicing Agreement, and the surviving provisions of the
1995 Purchase Agreement, including the right of the Seller to cause NFC to
repurchase Dealer Notes under certain circumstances pursuant to Section 4.06 of
the 1995 Purchase Agreement; and

(vi) all proceeds (including “proceeds,” as defined in Section 9-102 of the UCC)
of any or all of the foregoing (together, the “Transferred Property”).

 

4



--------------------------------------------------------------------------------

(b) Notwithstanding Section 12.04 of the 1995 Pooling and Servicing Agreement,
Section 7.01 of the 2004-1 PSA Supplement, Section 7.01 of the 2011-1 PSA
Supplement, or any other provision of the 1995 Trust Documents or the 2004 Trust
Documents, NFC and NFSC hereby direct the 1995 Trust Trustee to effect the
conveyances to the Issuing Entity described above.

Section 2.02 Intention of Parties. It is the intention of the parties that the
transfers and assignments contemplated by this Agreement shall constitute
absolute transfers of the property described in Section 2.01 and that no right,
title and interest to such property shall be part of the transferring party’s
estate in the event of the filing of a bankruptcy petition by or against the
transferring party under any bankruptcy law. Notwithstanding the foregoing, in
the event a court, agency or supervisory authority having jurisdiction in the
premises, or a conservator or receiver of a transferring party, of competent
jurisdiction determines that such transfers and assignments did not constitute
absolute transfers or that any right, title or interest in such property is a
part of the transferring party’s estate, then the transferring party shall be
deemed to have granted to the Issuing Entity a first priority perfected security
interest in all of the transferring party’s right, title and interest in, to and
under such property, and the transferring party hereby grants such security
interest.

ARTICLE III

ADDITIONAL AGREEMENTS

Section 3.01 Deposits Into Trust Accounts. Notwithstanding Section 12.03(b) of
the 1995 Pooling and Servicing Agreement or any other provision of the 1995
Trust Documents or 2004 Trust Documents, contemporaneous with the transfer of
the Transferred Property, the 1995 Trust Trustee shall transfer all funds on
deposit (including all investments) in the 1995 Accounts to the 2011 Indenture
Trustee who shall deposit such funds (or investments) into the corresponding
account created pursuant to the Indenture and the 2011 Interest Deposit
Agreement.

Section 3.02 Servicer Report. NFC shall at its own expense, on the 1995 Trust
Termination Date, indicate in its computer files those Dealer Notes that are to
be conveyed to the Issuing Entity pursuant to this Agreement on the 1995 Trust
Termination Date. Promptly after the 1995 Trust Termination Date, NFC shall
prepare and deliver to NFSC, the Issuing Entity and the 2011 Indenture Trustee a
computer file or hard copy list (a) containing a true and complete list of all
the Dealer Notes transferred by the 1995 Trust to the Issuing Entity, identified
by Dealer Note number, and the outstanding amount of each such Dealer Note and
(ii) the amount of funds (including investments) being transferred from each of
the 1995 Accounts to the 2011 Indenture Trustee.

Section 3.03 Protection of Right, Title and Interest. NFC shall cause all
financing statements and continuation statements and any other necessary
documents covering Issuing Entity’s right, title to and interest in the Dealer
Notes transferred pursuant to this Agreement, all monies due or to become due
with respect thereto, all proceeds thereof, the security interests in the
related Financed Vehicles and the Insurance Proceeds, to be promptly filed, and
at all times to be kept recorded, registered and filed, all in such manner and
in such places as may be required by law fully to preserve and protect the
right, title and interest of the

 

5



--------------------------------------------------------------------------------

Issuing Entity hereunder to all property sold, transferred, assigned or
otherwise conveyed hereunder. NFC shall deliver to the Issuing Entity
file-stamped copies of, or filing receipts for, any document available following
such recording, registration or filing. The 1995 Trust Trustee shall cooperate
fully with NFC in connection with the obligations set forth above and will
execute any and all documents reasonably required to fulfill the intent of this
Section 3.03. The parties hereto authorize NFC to file such financing
statements, continuation statements and other documents.

Section 3.04 Enforcement of Surviving Repurchase and Indemnity Provisions of
1995 Trust Documents. It is the intent of the parties hereto that the Issuing
Entity shall have the right to enforce the provisions of Section 4.06 of the
1995 Purchase Agreement and Sections 2.06, 2.07, 7.04 and 8.04 of the 1995
Pooling and Servicing Agreement after the 1995 Trust Termination Date. For the
avoidance of doubt, after the 1995 Trust Termination Date:

(a) references in Section 4.06 of the 1995 Purchase Agreement and Sections 2.06,
2.07, 7.04 and 8.04 of the 1995 Pooling and Servicing Agreement to the Master
Trust shall be deemed to be references to the Issuing Entity;

(b) the Indenture Trustee shall have the right to give any notice permitted to
be given by the Master Trust Trustee under Sections 2.06, 2.07, 7.04 and 8.04 of
the 1995 Pooling and Servicing Agreement;

(c) deposits in respect of any required payment pursuant to Section 2.06 or 2.07
of the 1995 Pooling and Servicing Agreement shall be made to the Collection
Account (as defined in the 2011 Indenture) and shall be applied as specified in
Section 2.05 or Section 2.06 of the 2011 Pooling and Servicing Agreement,
respectively, as if such payments were made in respect of Ineligible Dealer
Notes or the Noteholders’ Interest, as applicable, under the 2011 Pooling and
Servicing Agreement; and

(d) with respect to any required purchase under Section 4.06 of the 1995
Purchase Agreement or Section 2.07 of the 1995 Pooling and Servicing Agreement,
references to the Certificateholders’ Interest and Investor Certificateholders
shall be deemed to be references to the Noteholders’ Interest and the
Noteholders, respectively, and the purchase price for any repurchase pursuant
thereto shall be the sum of the amounts specified for any purchase of the
Noteholders’ Interest pursuant to Section 2.07 of the 2011 Pooling and Servicing
Agreement.

ARTICLE IV

TERMINATION OF AGREEMENTS

Section 4.01 Termination of Collateral Certificates. Each of the parties agrees
that effective as of the 1995 Trust Termination Date, (a) the 2004-1 PSA
Supplement, the 2004 Collateral Certificate, the 2011-1 PSA Supplement and the
2011 Collateral Certificate shall be terminated, (b) the 2004 Indenture Trustee,
the 2011 Indenture Trustee and NFSC shall deliver the 2004 Collateral
Certificate, the 2011 Collateral Certificate and the NFSC Certificate with
respect to the 1995 Trust, respectively, to the 1995 Trust Trustee for
cancellation, (c) the 1995 Purchase Agreement and the 1995 Pooling and Servicing
Agreement shall be terminated, except

 

6



--------------------------------------------------------------------------------

for Sections 3.01, 4.02 and 4.06 of the 1995 Purchase Agreement and Sections
2.04, 2.05, 2.06, 2.07, 2.08(a), and 13.02 of the 1995 Pooling and Servicing
Agreement, which shall survive until the last Dealer Note transferred to the
Issuing Entity hereunder has been paid or written off as uncollectable, and
except for Sections 7.04 and 8.04 of the 1995 Pooling and Servicing Agreement,
which shall survive indefinitely. Upon cancellation of the 2004 Collateral
Certificate, the 2011 Collateral Certificate and the NFSC Certificate, the 1995
Trust Trustee shall no further rights or obligations under the 1995 Trust
Documents; provided, however, the right of the 1995 Trust Trustee to receive any
amounts owed to it thereunder and to receive any indemnification provided to it
in connection therewith shall survive.

Section 4.02 Termination of 1995 Intercompany Note. Effective as of 1995 Trust
Termination Date, the 1995 Intercompany Note is hereby terminated, and any
amounts then outstanding under the 1995 Intercompany Note shall be deemed to be
outstanding under the 2011 Intercompany Note.

Section 4.03 Termination of 1995 Interest Deposit Agreement. Effective as of the
1995 Trust Termination Date, after the transfer of the amounts on deposit
(including investments) in the Interest Deposit Account related to the 1995
Interest Deposit Agreement into the 2011 Indenture Trustee pursuant to
Section 3.01, the 1995 Interest Deposit Agreement is hereby terminated.

Section 4.04 Termination of 2009 Backup Servicing Agreement. Effective as of the
1995 Trust Termination Date, the 2009 Backup Servicing Agreement is hereby
terminated; provided, however, the right of the 2009 Backup Servicer to receive
any amounts owed to it thereunder and to receive any indemnification provided to
it in connection therewith shall survive.

ARTICLE V

MISCELLANEOUS PROVISIONS

Section 5.01 Amendment. This Agreement may be amended from time to time with
prior written notice to the Rating Agencies by a written amendment duly executed
and delivered by the parties hereto; provided, however, that the consent of
Noteholders or Certificateholders or satisfaction of the Rating Agency Condition
with respect to any outstanding Series of Notes (each as defined in the 2011
Pooling and Servicing Agreement) will be required if and to the extent such
consent or satisfaction would be required pursuant to the terms of Section 11.01
of the 2011 Pooling and Servicing Agreement if Section 11.01 of the 2011 Pooling
and Servicing Agreement were contained in this Agreement.

Section 5.02 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions or terms
shall be deemed enforceable to the fullest extent permitted, and if not so
permitted, shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

 

7



--------------------------------------------------------------------------------

Section 5.03 Counterparts. This Agreement may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

Section 5.04 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement sets forth the entire understanding of the parties
relating to the subject matter hereof, and all prior understandings, written or
oral, are superseded by this Agreement. This Agreement may not be modified,
amended, waived, or supplemented except as provided herein.

Section 5.05 Notices. All demands, notices and communications pursuant hereto to
either party shall be delivered as specified in Appendix B to the 1995 Pooling
and Servicing Agreement.

Section 5.06 Headings and Cross-references. The various headings in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement. References in this Agreement
to Section names or numbers are to such sections of this Agreement unless
otherwise specified.

Section 5.07 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without reference to
the conflict of law provisions thereof or any other jurisdiction, other than
Section 5-1401 and Section 5-1402 of the New York General Obligations Law, and
the obligations, rights and remedies of the parties hereunder shall be
determined in accordance with such laws.

Section 5.08 Further Assurances. Each of the parties hereto agrees to do and
perform, from time to time, any and all acts and to execute any and all further
instruments required or reasonably requested by the other party to more fully
effect the purposes of this Agreement, including the execution of any financing
statements or continuation statements relating to the Dealer Notes for filing
under the provisions of the UCC of any applicable jurisdiction, and each of the
parties hereto is authorized to file such statements on behalf of the other
parties hereto.

Section 5.09 Waivers; Authorizations.

(a) By its execution of this Agreement, each of the parties hereto, in each of
its respective capacities under the Transaction Documents, as applicable, does
hereby agree that this Agreement serves as notice with respect to each of the
actions contemplated by this Agreement and a waiver of any further notice
requirement with respect thereto. Without limiting the generality of the
foregoing, by its execution of this Agreement, each of the parties hereto, in
each of its respective capacities under the Transaction Documents, as
applicable, (x) does hereby agree that to the extent any of the terms of this
Agreement are inconsistent with, or differ from, any of the terms of any
Transaction Document, the terms of this Agreement shall control to the extent of
such inconsistency or difference and (y) in furtherance of the foregoing, does
hereby waive any such inconsistent or different term in any Transaction
Document.

 

8



--------------------------------------------------------------------------------

(b) By its execution of this Agreement, each of NFC and NFSC, in each of its
respective capacities under the Transaction Documents, as applicable, hereby
authorizes and directs the 1995 Trust Trustee, the 2011 Owner Trustee and the
2011 Indenture Trustee, as applicable, to execute this Agreement, as well as any
other documents contemplated hereby.

(c) By its execution of this Agreement, each of NFC and NFSC represents and
warrants that the conditions precedent to the termination of the 2009 Backup
Servicing Agreement, set forth in Section 4.02 thereof, have been satisfied as
of the 1995 Trust Termination Date.

Section 5.10 Limitation of Liability of 2011 Owner Trustee. Notwithstanding
anything contained herein to the contrary, this Agreement has been executed by
Deutsche Bank Trust Company Delaware not in its individual capacity but solely
in its capacity as 2011 Owner Trustee and in no event shall Deutsche Bank Trust
Company Delaware in its individual capacity or, except as expressly provided in
the 2011 Trust Agreement, as 2011 Owner Trustee of the Issuing Entity have any
liability for the representations, warranties, covenants, agreements or other
obligations of the Issuing Entity hereunder or in any of the certificates,
notices or agreements delivered pursuant hereto, as to all of which recourse
shall be had solely to the assets of the Issuing Entity. For all purposes of
this Agreement, in the performance of its duties or obligations hereunder, or in
the performance of any duties or obligations of the Issuing Entity hereunder,
the 2011 Owner Trustee shall be subject to, and entitled to the benefits of, the
terms and provisions of Article VI of the 2011 Trust Agreement.

Section 5.11 Limitation of Liability of the 1995 Trust Trustee and 2011
Indenture Trustee. Notwithstanding anything contained herein to the contrary,
the parties hereto acknowledge and agree that BNYM, in its capacity as the 1995
Trust Trustee and the 2011 Indenture Trustee, shall not be liable with respect
to any action it takes in accordance with this Agreement or any direction it
receives in connection with this Agreement. For all purposes of this Agreement,
in the performance of its duties or obligations hereunder as 1995 Trust Trustee
or 2011 Indenture Trustee, BNYM shall be subject to, and entitled to the
benefits of, the terms and provisions of Section 11.02 of the 1995 Pooling and
Servicing Agreement and Article VIII of the 2011 Indenture, respectively.

*   *   *   *   *

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Omnibus Transfer and
Termination Agreement to be duly executed as of the date first written above.

 

NAVISTAR FINANCIAL CORPORATION By:  

/s/ Mary Ellen Kummer

Name:   Mary Ellen Kummer Title:   Assistant Treasurer NAVISTAR FINANCIAL
SECURITIES CORPORATION By:  

/s/ Mary Ellen Kummer

Name:   Mary Ellen Kummer Title:   Assistant Treasurer

 

10



--------------------------------------------------------------------------------

NAVISTAR, INC. By:  

/s/ Jim Moran

Name:   Jim Moran Title:   VP & Treasurer

 

 

11



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, not in its individual capacity but solely as 1995
Trust Trustee By:  

/s/ Michael Burack

Name:   Michael Burack Title:   Senior Associate THE BANK OF NEW YORK MELLON,
not in its individual capacity but solely as 2011 Indenture Trustee By:  

/s/ Michael Burack

Name:   Michael Burack Title:   Senior Associate

 

12



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as 2009 Backup Servicer By:  

/s/ Marianna C. Stershic            

Name:   Marianna C. Stershic Title:   Vice President

 

13



--------------------------------------------------------------------------------

NAVISTAR FINANCIAL DEALER NOTE MASTER OWNER TRUST II

By: DEUTSCHE BANK TRUST

COMPANY DELAWARE, not in its

individual capacity but solely as 2011

Owner Trustee

By:  

/s/ Michele HY Voon

Name:   Michele HY Voon Title:   Attorney-in-fact By:  

/s/ Ellen Jean-Baptiste

Name:   Ellen Jean-Baptiste Title:   Attorney-in-fact

 

14